United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1681
Issued: December 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant filed a timely appeal from a March 27, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a left elbow injury
causally related to the accepted July 5, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence to the Board on appeal. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision on March 27, 2017. Therefore, this
additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 6, 2017 appellant, then a 45-year-old senior special agent, filed a traumatic
injury claim (Form CA-1) alleging that on July 5, 2016 he sustained tendinosis and a partial tear
of a tendon in his left arm/elbow area when loading his luggage onto a truck as part of his
preparation to depart on an assignment to Warsaw, Poland. He did not stop work.
By letter dated February 14, 2017, OWCP advised appellant of the type of evidence
needed to establish his claim, particularly requesting that he submit a physician’s reasoned
opinion addressing how the alleged employment incident caused or aggravated a medical
condition.
Appellant came under the treatment of Dr. Ranjan Maitra, a Board-certified orthopedist,
on September 22, 2016, for a two-month history of right shoulder and left elbow pain. He
reported handling luggage and baggage for his crew while traveling out of the country.
Appellant noted lifting approximately 40 bags on top of a luggage cart with his left arm as they
were handed to him from below. He also complained of pain on the superior aspect of the right
shoulder. Appellant’s history was significant for left shoulder arthroscopy in 2011.3 Dr. Maitra
left elbow findings of pain on palpation of the lateral epicondyle. X-rays of the left elbow
revealed no abnormalities. Dr. Maitra diagnosed right shoulder pain, elbow pain, and lateral
epicondylitis of the left elbow. He provided a cortisone injection into the elbow for lateral
epicondylitis, prescribed a tennis elbow strap, and referred him to a rehabilitation program. In a
November 23, 2016 report, Dr. Maitra noted that appellant presented with persistent left elbow
pain with dysfunction and left arm weakness. Appellant reported that his symptoms were
present for six months occurring after an episode of lifting heavy luggage during a secret service
security detail trip. He noted no improvement with the cortisone injection. Dr. Maitra noted left
elbow findings of minimal pain to palpation, pain in the lateral epicondyle, normal motor
function, and intact sensation. He diagnosed lateral epicondylitis of the left elbow and
recommended a magnetic resonance imaging (MRI) scan. A December 10, 2016 MRI scan of
the left elbow revealed tendinosis, partial tearing at the common extensor origin, and mild
tendinosis of the common flexor origin.
On January 11, 2017 Dr. Maitra noted that appellant failed conservative treatment
including cortisone injection, rehabilitation exercises, and a tennis elbow strap. Findings
included tenderness on palpation of the lateral epicondyle, intact motor strength, and intact
sensation throughout the left arm. Dr. Maitra noted left elbow MRI scan findings of tendinosis
and partial tearing of the common extensor origin. He recommended surgery for the persistent
pain and dysfunction related to the chronic lateral epicondylitis. Dr. Maitra noted that appellant
would be in a splint for four to six weeks after surgery and a retraining program over the
subsequent three to six months. He diagnosed lateral epicondylitis of the left elbow and
continued appellant’s current work activities without restriction. In a work status note dated
January 11, 2017, Dr. Maitra diagnosed left elbow epicondylitis and noted appellant’s injury was
work related. He indicated that appellant required surgery of the left elbow and would have
restrictions on the left arm for two to three months postoperatively.
3

Appellant indicated that he was not claiming his shoulder conditions as being employment related.

2

In a March 27, 2017 decision, OWCP denied appellant’s claim for compensation, finding
that the medical evidence of record was insufficient to establish a medical condition causally
related to the accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
medical evidence sufficient to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
It is undisputed that on July 5, 2016 appellant was loading luggage onto a truck in
preparation for a travel assignment to Poland. However, appellant has not submitted sufficient
medical evidence to establish that his claimed left elbow injury is causally related to the accepted
July 5, 2016 employment incident.
Appellant submitted a September 22, 2016 report from Dr. Maitra who treated him for a
two-month history of left elbow pain. He reported handling luggage and baggage for his crew
while traveling out of the country. Appellant noted lifting approximately 40 bags on top of a
luggage cart with his left arm as they were handed to him from below. Dr. Maitra diagnosed left
elbow pain and lateral epicondylitis of the left elbow. On November 23, 2016 he treated
appellant for persistent left elbow pain. Appellant reported a six-month history of left elbow
4

Supra note 1.

5

Gary J. Watling, 52 ECAB 357 (2001).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

pain occurring after an episode of lifting heavy luggage during a secret service security detail
trip. Dr. Maitra again diagnosed left elbow lateral epicondylitis. However, he merely repeated
the history of injury as reported by appellant without providing his own opinion regarding
whether the diagnosed condition was work related. Dr. Maitra failed to provide a rationalized
opinion regarding any causal relationship between appellant’s lateral epicondylitis of the left
elbow and the accepted employment incident.8 Therefore, his September 22 and November 23,
2016 reports are insufficient to meet appellant’s burden of proof.
In a January 11, 2017 work status note, Dr. Maitra diagnosed left elbow epicondylitis and
noted that appellant’s injury was work related. He indicated that appellant would require left
elbow surgery and would have work restrictions postoperatively. The Board finds that, although
Dr. Maitra supported causal relationship, he did not provide medical rationale explaining the
basis of his conclusory opinion regarding the causal relationship.9 Dr. Maitra did not explain
how or why loading pieces of luggage onto a truck would cause or aggravate the diagnosed left
elbow conditions. This report is thus insufficient to establish appellant’s claim.
The additional medical reports contained in the record are also of limited probative value
as they do not specifically address whether appellant’s work duties caused or aggravated a
diagnosed medical condition.10
Consequently, the Board finds that appellant failed to submit sufficient medical evidence
to establish a left elbow injury causally related to the accepted employment incident of
July 5, 2016.
On appeal appellant disagrees with OWCP’s decision denying his claim for
compensation and noted that he submitted sufficient evidence to establish his claim. As noted
above, the medical evidence of record at the time of OWCP’s March 27, 2017 decision does not
establish that appellant’s diagnosed left elbow condition is causally related to the July 5, 2016
employment incident. Reports from appellant’s physicians failed to provide sufficient medical
rationale explaining how or why appellant’s left elbow condition is causally related to the
accepted employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
9

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
10

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left elbow
injury causally related to the accepted July 5, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

